ACCEPTED
                                                                                                      03-15-00410-CR
                                                                                                              8274683
                                                                                           THIRD COURT OF APPEALS
                                     Law Office of Gary E. Prust                                      AUSTIN, TEXAS
                                                                                                12/16/2015 8:31:08 PM
                                          1607 Nueces St.                                           JEFFREY D. KYLE
                                         Austin, TX 78701                                                      CLERK
                                           (512)469-0092
                                         Fax (512)469-9102
                                        gary@prustlaw.com                            FILED IN
                                                                              3rd COURT OF APPEALS
                                                          December 16, 2015        AUSTIN, TEXAS
                                                                              12/16/2015 8:31:08 PM
Third District Court of Appeals                                                   JEFFREY D. KYLE
PO Box 12547                                                                           Clerk
Austin, TX 78711-2547


        Re:     Edgar Sangillo v. The State of Texas
                In the Third District Court of Appeals
                Appeal Cause Numbers 03-15-00410-CR and 03-15-00411-CR
                Trial Court Cause Numbers D-1-DC-12-200962 and D-1-DC-12-200963

To the Honorable Jeffrey D. Kyle, Clerk:

        I submit this notice of appearance and designation of lead attorney in the above referenced
cause numbers. I was appointed by order of the trial court on December 16, 2015. Please forward all
notices and correspondence to my office or email listed above.


                                                          Very truly yours,




                                                          Gary E. Prust
                                                          Attorney at Law



cc: file, Mr. Sangillo, Travis County District Attorney